EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Trossen on 5/1/2022.

The application has been amended as follows: 

Claim 8.  The method of claim 1, wherein selecting the horizontal motion policy from the set of horizontal motion policies comprises: 
evaluating each horizontal motion policy of the set of horizontal motion policies with a first analysis; and 
evaluating a sub-set of the set of horizontal motion policies with a second analysis based on the first analysis;
wherein the second analysis is more detailed than the first analysis.





Claim 19.  The robot of claim 12, wherein selecting the horizontal motion policy from the set of horizontal motion policies comprises:  
10evaluating each horizontal motion policy of the set of horizontal motion policies with a first analysis; and 
evaluating a sub-set of the set of horizontal motion policies with a second analysis based on the first analysis;
wherein the second analysis is more detailed than the first analysis.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Watabe (US Publication No. 2013/0178983) is considered to be the closest prior art.  Watabe teaches, at the abstract, determining both a horizontal motion trajectory and a vertical motion trajectory of the distal end of a free leg of a walking robot.  The system of Watabe accounts for a ground contact position immediately before taking a step at paragraph [0015], a desired landing position at paragraph [0015], and a touchdown target time at paragraph [0092].  Watabe teaches the horizontal motion trajectory may be a trajectory in one of plural patterns determined in advance at paragraphs [0023 and 0208].  Watabe fails to teach or suggest the combination of all claimed elements of the independent claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664